DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, embodiment 500 in the reply filed on 4/2/2021 is acknowledged.
Claims 10-11, 17, 24-32 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/2/2021. While applicant has stated claims 27-32 read on the elected invention/species, the kit claims appear to be directed to the embodiment of FIG 63, which is non-elected. As best understood, paragraph [00115] does not provide support for the kit encompassing all disclosed embodiments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, claim 20 recites three pedals: a pedal, a first pedal, and a second pedal. It is unclear if the first and second pedal are further defining the pedal or if they are separate elements. As best understood from the specification, the first and second bodies function as first and second pedals depending on the mode of use and there is no third pedal. The claim has been interpreted accordingly and correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homyonfer et al (US 5755651).

Homyonfer teaches regarding claims:

20. A portable exercise device comprising: a first body (20); a second body (12) pivotably connected to the first body (via pivots 18); and a resistance mechanism configured to exert a force on a pedal of the exercise device (elastic band 32), the force being exerted about a pivot axis of the exercise device (as seen in FIG 1), wherein the portable exercise device has a first configuration with a first neutral position relative to the pivot axis of the exercise device and a second configuration with a second neutral position relative to the pivot axis of the exercise device (one configuration being as shown in the first figure, the other configuration being when the apparatus is flipped upside down, as it appears to be capable of functioning in either orientation as best understood) such that: when the exercise device is in the first configuration, the first body (20) is a first pedal of the exercise device and the second body (12) is a first base of the exercise device (as seen in FIG 1), with the pivot axis of the exercise device being located adjacent to a central portion of the first pedal such that rotation of the first pedal about the pivot axis results in a first pedal motion (as seen in FIG 1), and when the exercise device is in the second configuration, the second body is a second pedal of the exercise device and the first body is a second base of the exercise device, with the pivot axis of the exercise device being located adjacent to a central portion of the second base such that rotation of the second pedal about the pivot axis results in a second pedal motion (when the device is flipped upside down, wherein pivots/pivot axis 18 is adjacent both 12 and 20 since it is relatively close to both), the second pedal motion being different than the first pedal motion (different in that in one example 12 is stationary and in the other example 20 is stationary).



22.  A portable exercise device comprising: a first platform, a second platform spaced away from and connected to the first platform; and a pivot axis located adjacent to the first platform; wherein the first platform is configured to move about the pivot axis when the second platform is held in a stationary position; wherein the second platform is configured to move about the pivot axis when the first platform is held in a stationary position; and a resistance mechanism configured to resist movement of the first or second platform (all as discussed above in the rejection of claim 20).

23.  The exercise device of claim 22, wherein the resistance mechanism comprises one or more elastomeric bands extending between the first and second platforms (band 32 as discussed above).


Allowable Subject Matter
Claims 1-9, 12-16, 18-19 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784